ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the substitute specification, replacement drawings, and amendment filed 4/28/20 wherein claims 1, 2, 4, 7, 10-12, 14, 15, 17, and 31-37 were amended and claims 3, 5, 6, 13, and 18-30 were canceled.
	Note(s):  Claims 1, 2, 4, 7-12, 14-17, and 31-37 are pending.

APPLICANT’S INVENTION
The instant invention is directed to aptamers and kits thereof as set forth in independent claims 1 and 32.  In addition, the instant invention has claims directed a method of producing a nucleic acid aptamer as set forth in independent claim 4.  Still, the invention contains claims directed to liposomes as set forth in claim 7.  Also, claims are present in the application that are directed to a method of treating a subject having or suspected of having a neurodegenerative disease as set forth in claim 10.  Furthermore, the invention has claims directed to a method of detecting alpha synuclein polypeptides in a sample as set forth in claim 31.

APPLICANT’S ELECTION
Applicant's election without traverse of Group I (claims 1, 2, and 32-37) filed 8/5/22 is acknowledged.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note #1:  The Examiner acknowledges Applicant’s election of the species of SEQ ID No: 1 filed 8/5/22.  Claims 1, 2, and 32-37 read on the elected species.  Initially, Applicant’s elected species was search and no prior art was found which could be used to reject the claims.  Thus, the search was expanded to SEQ ID Nos: 3, 4, and 5.  Specifically, searches wherein a nucleic acid ‘comprises’ or ‘consist of’ SEQ ID Nos: 1, 3, 4, and 5 were performed and no prior art found which could be used to reject the claims.
	Note #2:  The search was further extended (beyond ‘comprises’ or ‘consist of’ SEQ ID Nos: 1, 3, 4, and 5) to a derivative of SEQ ID No: 1.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 4, 7-12, 14-17, and 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 1, 2, and 32-37 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of aptamers of independent claims 1 and 4 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The aptamers of the instant invention are structurally distinct and do not all require a common core.  Specifically, the aptamers of the instant invention include:  (1) nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5; (2) nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5; (3) nucleic acids comprising at least 80% of SEQ ID Nos: 1, 3, 4, and 5; (4) nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5; (5) nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5 that hybridizes under conditions of high stringency with the complementary strand; (6) nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5 that hybridizes under conditions of high stringency with the complementary strand; (7) nucleic acids that differ from nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are substituted; (8) nucleic acids that differ from nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are substituted; (9) nucleic acids that differ from nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are deleted; (10) nucleic acids that differ from nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are deleted; (11) nucleic acids that differ from nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are inserted; (12) nucleic acids that differ from nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are inserted; (13) nucleic acids that differ from nucleic acids comprising SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are substituted, deleted, and/or inserted; (14) nucleic acids that differ from nucleic acids consisting of SEQ ID Nos: 1, 3, 4, and 5 by one or more nucleotides that are substituted, deleted, and/or inserted; and derivatives of (1) through (14) above.  Thus, there is no common core consistent for the aptamers as they embrace species of various distinct sequences.
If it is asserted that the claims share a common utility, namely that they are used to bind to alpha synuclein protein or treat a neurodegenerative disease, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  While the aptamers comprise nucleotides, it is nor required that any particular core nucleotides be present in all of the aptamers.  Hence, the claims encompass improper Markush groups.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, and 32-37:  Independent claims 1 and 32 are ambiguous because it is unclear what specific aptamers Applicant is referring to that hybridizes under conditions of high stringency to SEQ ID Nos: 1, 3, 4, and 5.  Also, it is unclear what particular aptamers Applicant is referring to that differ by one or more nucleotides of SEQ ID Nos: 1, 3, 4, and 5 that are substituted, deleted, and/or inserted.  Also, the claims are indefinite as it relates to derivatives of a), b), c), and d) of independent claims 1 and 32.  Since claims 2 and 33-37 depend from independent claims 1 and 32, respectively, the dependent claims are also vague and indefinite.

CLAIM NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not further limit independent claim 1 because it includes 80% which is the designated amount that is present in independent claim 1, step b).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukakoshi et al (Biotechnology Letters, 2010, Vol. 32, pages 643-648).
	Tsukakoshi et al discloses aptamers which bind to alpha synuclein.  In particular, Tsukakoshi et al disclose a FITC labeled composition comprising a 30-mer and a 18-mer primer (5’FITC-ATA GTC CCA TCA TTC ATT-N30-AGA TAT TAG CAA GTG TCA-3’, wherein FITC is a detectable label).  The primer (5’ AAT GAA TGA TGG GAC TAT-3’) and a reverse primer (5’-TGA CAC TTG CTA ATA TCT-3’) (see entire document, especially, abstract; page 644, left and right columns, bridging paragraph; page 644, right column, first complete paragraph; page 646, Figure 2).  Thus, both Applicant and Tsukakoshi et al disclose an aptamer which is a derivative of SEQ ID No: 1 and has 80% identity thereto.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukakoshi et al (Biotechnology Letters, 2010, Vol. 32, pages 643-648) in view of Ikebukuro et al (US Patent No. 9,238,816).
	Tsukakoshi et al discloses aptamers which bind to alpha synuclein.  In particular, Tsukakoshi et al disclose a FITC labeled composition comprising a 30-mer and a 18-mer primer (5’FITC-ATA GTC CCA TCA TTC ATT-N30-AGA TAT TAG CAA GTG TCA-3’, wherein FITC is a detectable label).  The primer (5’ AAT GAA TGA TGG GAC TAT-3’) and a reverse primer (5’-TGA CAC TTG CTA ATA TCT-3’) (see entire document, especially, abstract; page 644, left and right columns, bridging paragraph; page 644, right column, first complete paragraph; page 646, Figure 2).  
Aptamers may be raised against almost any type of target.  The aptamers may be screen for several targets (page 643, left and right columns, bridging paragraph; page 644, left column, first paragraph).  
	While Tsukakoshi et al disclose that one may have an aptamer that may have a targeting agent and/or a detectable label, the document, fails to disclose a kit containing the aptamer.
	Ikebukuro et al is directed to aptamers (see entire document, especially, abstract).  The aptamers may be may be in kit form.  The aptamer may be included in a kit and used for detection of a protein (column 2, lines 32-33; column 9, lines 12-37).  The aptamer may bind a targeting agent/substance (column 6, lines 21-25; column 8, lines 16-21 and 35-42; column 9, lines 58-62; column 10, lines 39-49).  

Thus, both Applicant and Tsukakoshi et al disclose an aptamer which is a derivative of SEQ ID No: 1 and has 80% identity thereto.  In addition, the combination teaching of  Tsukakoshi et al and Ikebukuro et al renders obvious a kit containing an aptamer.  Since both inventions are directed to aptamers optionally, comprising a targeting agent, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.

OBJECTION TO SPECIFICATION
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Note(s):  Applicant’s attention is directed to page 15, paragraph [00134] and page 39, paragraph [00277].  On both of those pages, embedded hyperlinks were found.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 1, 2022